Exhibit 10.4

 

October 10, 2018

 

ARYA Sciences Acquisition Corp.

51 Astor Place, 10th Floor

New York, NY 10003

 

Jefferies LLC

520 Madison Avenue, 2nd Floor

New York, NY 10022

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between ARYA Sciences Acquisition Corp., a Cayman Islands exempted company
(the “Company”) and Jefferies LLC as representative (the “Representative”) of
the several underwriters named in Schedule A thereto (the “Underwriters”),
relating to an underwritten initial public offering (the “IPO”) of the Company’s
units (the “Units”), each unit comprised of one Class A ordinary share of the
Company, par value $0.0001 per share (the “Class A Ordinary Shares”), and
one-half of one redeemable warrant, each whole warrant exercisable for one Class
A Ordinary Share (each, a “Warrant”). Certain capitalized terms used herein are
defined in paragraph 12 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by it,
whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s amended and restated
memorandum and articles of association, as the same may be further amended from
time to time (the “Charter”), the undersigned will, as promptly as possible,
take all necessary actions to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible,
but not more than 10 business days thereafter, redeem the IPO Shares, at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest earned on the Trust Account not
previously released to the Company (less taxes payable and up to $100,000 of
such net interest to pay dissolution expenses), divided by the number of then
outstanding IPO Shares, which redemption will completely extinguish public
shareholders’ rights as shareholders (including the right to receive further
liquidation distributions, if any), and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
shareholders and the Company’s board of directors, dissolve and liquidate,
subject in the cases of clauses (ii) and (iii) to the Company’s obligations
under Cayman Islands law to provide for claims of creditors and other
requirements of applicable law. The undersigned hereby waives any and all right,
title, interest or claim of any kind in or to any distribution of the Trust
Account and any remaining net assets of the Company as a result of such
liquidation with respect to the Founder Shares owned by the undersigned.
However, if the undersigned has acquired IPO Shares in or after the IPO, it will
be entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. In the event of the
liquidation of the Trust Account, the undersigned agrees that it will be liable
to the Company if and to the extent any claims by a third party (other than the
Company’s independent registered public accounting firm) for services rendered
or products sold to the Company, or a prospective target business with which the
Company has discussed entering into a transaction agreement, reduce the amount
of funds in the Trust Account to below the lesser of (i) $10.00 per IPO Share
and (ii) the actual amount per IPO Share held in the Trust Account as of the
date of the liquidation of the Trust Account, if less than $10.00 per IPO Share
due to reductions in the value of the assets in the Trust Account, less taxes
payable; provided that such liability will not apply to any claims by a third
party or prospective target business who executed a waiver of any and all rights
to the monies held in the Trust Account (whether or not such waiver is
enforceable) nor will it apply to any claims under the Company’s obligation to
indemnify the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as amended, pursuant to the Underwriting
Agreement. The undersigned acknowledges and agrees that there will be no
distribution from the Trust Account with respect to any Warrants, all rights of
which will terminate on the Company’s liquidation.

 



 

 

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company’s unaffiliated shareholders from a
financial point of view.

 

4.Neither the undersigned nor any affiliate of the undersigned will be entitled
to receive and will not accept any compensation or other cash payment prior to,
or for services rendered in order to effectuate, the consummation of the
Business Combination; provided that the Company shall be allowed to make the
payments set forth in the Registration Statement adjacent to the caption
“Prospectus Summary—The Offering—Limited payments to insiders.”

 

5.(a) The undersigned agrees that the Founder Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) one year after the completion of a Business Combination or (2) the date
following the completion of the Company’s initial Business Combination on which
the Company completes a liquidation, merger, share exchange, reorganization or
other similar transaction that results in all of the Company’s shareholders
having the right to exchange their Class A Ordinary Shares for cash, securities
or other property. Notwithstanding the foregoing, if the closing price of the
Company’s Class A Ordinary Shares equals or exceeds $12.00 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Company’s initial Business
Combination, the Founder Shares will be released from the Lockup.

 



 2 

 

 

(b)The undersigned will not, without the prior written consent of the
Representative pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Class A Ordinary Shares or Warrants of the
Company or any securities convertible into, or exercisable, or exchangeable for,
Class A Ordinary Shares or publicly announce an intention to effect any such
transaction, for a period of 180 days after the date of the Underwriting
Agreement.

 

(c)The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Warrants will be subject to the
transfer restrictions described in the Private Placement Warrants Purchase
Agreement relating to the undersigned’s Private Placement Warrants.

 

(d)Notwithstanding the provisions set forth in paragraphs 5(a) and (c),
transfers, assignments and sales by the undersigned of the Founder Shares,
Private Placement Warrants and Class A Ordinary Shares issued or issuable upon
the exercise of the Private Placement Warrants or conversion of the Founder
Shares are permitted (i) to the Company’s officers or directors, any affiliates
or family members of any of the Company’s officers or directors, any members or
partners of the undersigned or their affiliates, or any affiliates of the
undersigned; (ii) in the case of an individual, by gift to a member of the
individual’s immediate family or to a trust, the beneficiary of which is a
member of one of the individual’s immediate family, an affiliate of such person
or to a charitable organization; (iii) in the case of an individual, by virtue
of laws of descent and distribution upon death of the individual; (iv) in the
case of an individual, pursuant to a qualified domestic relations order; (v) by
private sales or transfers made in connection with the consummation of the
Business Combination at prices no greater than the price at which the Founder
Shares, Private Placement Warrants or Class A Ordinary Shares were originally
purchased, as applicable; (vi) by virtue of the undersigned’s organizational
documents upon liquidation or dissolution of the undersigned; (vii) to the
Company for no value for cancellation in connection with the consummation of the
Business Combination; (viii) in the event of the Company’s liquidation prior to
the completion of a Business Combination; or (ix) in the event of completion of
a liquidation, merger, share exchange or other similar transaction which results
in all of the Company’s shareholders having the right to exchange their Class A
Ordinary Shares for cash, securities or other property subsequent to the
completion of a Business Combination; provided, however, that in the case of
clauses (i) through (vi) these permitted transferees must enter into a written
agreement agreeing to be bound by the restrictions herein.

 



 3 

 

 

6.(a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)The undersigned hereby agrees and acknowledges that (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach of the obligations under paragraph 6(a) above, (ii) monetary damages may
not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach.

 

7.The undersigned has full right and power, without violating any agreement by
which it is bound, to enter into this Letter Agreement.

 

8.The undersigned hereby waives any right to exercise redemption rights with
respect to any of the Company’s ordinary shares owned or to be owned by the
undersigned, directly or indirectly, whether such shares be part of the Founder
Shares or IPO Shares, and agrees not to seek redemption with respect to such
shares (or sell such shares to the Company in any tender offer) in connection
with any vote to approve a Business Combination.

 

9.The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article 39.8 of the Charter prior to the consummation of a Business
Combination unless the Company provides public shareholders with the opportunity
to redeem their Class A Ordinary Shares upon such approval in accordance with
such Article 39.8 thereof.

 

10.The undersigned agrees not to participate in the formation of any other blank
check company (excluding existing affiliations), until the Company has entered
into a definitive agreement with respect to an initial Business Combination or
the Company has failed to complete an initial Business Combination within the
time period set forth in the Charter.

 

11.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 



 4 

 

 

12.As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean all of the Class
B Ordinary Shares of the Company acquired by an Insider prior to the IPO; (iv)
“IPO Shares” shall mean the Class A Ordinary Shares issued in the Company’s IPO;
(v) “Private Placement Warrants” shall mean the warrants that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Warrants will be deposited; and (vii) “Registration Statement” means
the Company’s registration statement on Form S-1 (SEC File No. 333-227283) filed
with the Securities and Exchange Commission, as amended.

 

13.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

14.The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render any Underwriter a representative of, or a fiduciary with respect to, the
Company, its shareholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

 

15.This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided, that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

 5 

 

 

  ARYA SCIENCES HOLDINGS         By: /s/ James Mannix   Name: James Mannix  
Title:   Secretary         Acknowledged and Agreed:         ARYA SCIENCES
ACQUISITION CORP.         By: /s/ James Mannix   Name: James Mannix   Title:  
Secretary

 



 

